Exhibit 10.1

--------------------------------------------------------------------------------




AWARD AGREEMENT


pursuant to the


2006 INCENTIVE STOCK PLAN OF
VINEYARD NATIONAL BANCORP
* * * * *


Participant: Norman A Morales


Grant Date: October 30, 2006


Number of
Options inc. type, SARs, Restricted Shares Granted: 50,000 options


Exercise/Base Price (per share): Closing price on 10/30/06


Expiration Date: 4 years from Grant Date


Vesting Schedule:  three (3) years from the date of option grant    


* * * * *


THIS AWARD AGREEMENT (this “Agreement”), dated as of the Grant Date specified
above, is entered into by and between Vineyard National Bancorp, (the
“Company”), and the Participant specified above, pursuant to the Vineyard
National Bancorp 2006 Incentive Stock Plan as in effect and as amended from time
to time (the “Plan”); and


WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the Award provided herein to the Participant.


NOW, THEREFORE, in consideration of the mutual covenants and premises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:


1.  Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the award provided
hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were expressly set forth herein. Any
capitalized term not defined in this Agreement shall have the same meaning as is
ascribed thereto in the Plan. The Participant hereby acknowledges receipt of a
true copy of the Plan and that the Participant has read the Plan carefully and
fully understands its content. In the event of a conflict between the terms of
this Agreement and the terms of the Plan, the terms of the Plan shall control.
 
1

--------------------------------------------------------------------------------


 
2.  Grant of Award. The Company hereby grants to the Participant, as of the
Grant Date specified above, the Award specified above. Except as otherwise
provided by Section 9.1 of the Plan, the Participant agrees and understands that
nothing contained in this Agreement provides, or is intended to provide, the
Participant with any protection against potential future dilution of the
Participant’s stockholder interest in the Company for any reason.
 
3.  Vesting.
 
3.1  The Award covered by this grant shall become unrestricted and fully vested
on the third (3rd) anniversary of the date of option grant, and then being one
hundred percent (100%) vested, provided the Participant is then employed by the
Company and/or one of its Subsidiaries or serves as a director of the Company
and/or one of its Subsidiaries.
 
3.2  If the Participant’s employment with the Company and/or its Subsidiaries
terminates for any reason (other than due to Disability, Retirement or death)
prior to the vesting of all or any portion of the Award covered by this
Agreement, such unvested Award shall immediately be cancelled and the
Participant (and the Participant’s estate, designated beneficiary or other legal
representative) shall forfeit any rights or interests in and with respect to any
such unvested Award. The Board or the Committee, in its sole discretion, may
determine, prior to or within ninety (90) days after the date of any such
termination, that all or a portion of the Participant’s unvested Award shall not
be so cancelled and forfeited.
 
3.3  If the Participant’s employment with the Company and/or its Subsidiaries
terminates due to the Participant's death, Disability or Retirement, the
Participant shall become 100% vested in the Award granted under this Agreement
as of the date of any such termination.
 
3.3.1  For purposes of this Agreement, “Disability” means disability as defined
in the Participant’s then effective employment agreement, or if the Participant
is not then a party to an effective employment agreement with the Company which
defines disability, “Disability” means disability as determined by the Board in
accordance with standards and procedures similar to those under the Company’s
long-term disability plan, if any. Subject to the first sentence of this Section
3.3.1, at any time that the Company does not maintain a long-term disability
plan, “Disability” shall mean any physical or mental disability which is
determined to be total and permanent by a physician selected in good faith by
the Company.
 
3.3.2  For purposes of this Agreement, “Retirement” means the voluntary
retirement by the Participant from active employment with the Company and its
Subsidiaries on or after the attainment of Normal Retirement Age under
Company-sponsored pension or retirement plans, or any other age with the consent
of the Board.
 
3.4  If the Participant's employer ceases to be a Subsidiary of the Company,
that event shall be deemed to constitute a termination of employment under
section 3.2 above.
 
4.  Non-transferability. Awards, and any rights and interests with respect
thereto, issued under this Agreement and the Plan shall not, prior to vesting,
be sold, exchanged, transferred, assigned or otherwise disposed of in any way by
the Participant (or any beneficiary(ies) of the Participant), other than by
testamentary disposition by the Participant or the laws of descent and
distribution. Any such Award, and any rights and interests with respect thereto,
shall not, prior to vesting, be pledged, encumbered or otherwise hypothecated in
any way by the Participant (or any beneficiary(ies) of the Participant) and
shall not, prior to vesting, be subject to execution, attachment or similar
legal process. Any attempt to sell, exchange, transfer, assign, pledge, encumber
or otherwise dispose of or hypothecate in any way any portion or all of an
Award, or the levy of any execution, attachment or similar legal process upon
the Award, contrary to the terms and provisions of this Agreement and/or the
Plan shall be null and void and without legal force or effect.
 
2

--------------------------------------------------------------------------------


 
5.  Entire Agreement; Amendment. This Agreement, together with the Plan,
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. This Agreement may only be modified or amended by a writing
signed by both the Company and the Participant.
 
6.  Notices. Any notice which may be required or permitted under this Agreement
shall be in writing and shall be delivered in person, or via facsimile
transmission, overnight courier service or certified mail, return receipt
requested, postage prepaid, properly addressed as follows:
 
6.1  If such notice is to the Company, to the attention of the Director of
Corporate Services of Vineyard National Bancorp, 1260 Corona Pointe Court,
Corona, CA 92879, or at such other address as the Company, by notice to the
Participant, shall designate in writing from time to time.
 
6.2  If such notice is to the Participant, at his or her address as shown on the
Company’s records, or at such other address as the Participant, by notice to the
Company, shall designate in writing from time to time.
 
7.  Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to the
principles of conflict of laws thereof.
 
8.  Compliance with Laws. The issuance of the Award pursuant to this Agreement
shall be subject to, and shall comply with, any applicable requirements of any
federal and state securities laws, rules and regulations (including, without
limitation, the provisions of the Securities Act of 1933, the Exchange Act and
the respective rules and regulations promulgated thereunder) and any other law
or regulation applicable thereto. The Company shall not be obligated to issue
any Shares or Common Stock subject to an Award pursuant to this Agreement if
such issuance would violate any such requirements.
 
9.  Binding Agreement; Assignment. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign any part of this Agreement without the
prior express written consent of the Company.
 
10.  Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.
 
3

--------------------------------------------------------------------------------


 
11.  Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.
 
12.  Further Assurances. Each party hereto shall do and perform (or shall cause
to be done and performed) all such further acts and shall execute and deliver
all such other agreements, certificates, instruments and documents as any other
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.
 
13.  Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant has hereunto set his hand, all as
of the Grant Date specified above.


VINEYARD NATIONAL BANCORP




By: _____________________________
Name: Frank Alvarez 
Title: Chairman of the Board








_________________________________
Norman Morales
President and Chief Executive Officer


4

--------------------------------------------------------------------------------

